MILLS, Justice,
SPECIALLY CONCURRING:
¶ 11. I specially concur in the majority opinion. Mississippi Rule of Evidence 608(b) provides for discretionary cross-examination of a witness as to matters affecting truthfulness or untruthfulness. Truth*990ful folks do not receive stolen property, commit robbery, or intentionally trespass. I believe these offenses weigh on one’s character for truthfulness. My analysis is consistent with the five-vote special concurrence of then Chief Justice Hawkins, joined by Justices Pittman, Banks, Roberts, and Smith, in Johnston v. State, 618 So.2d 90, 95 (Miss.1993), which stated that, “A conviction of robbery would ... affect a witness’s credibility for truthfulness.” I would allow matters of receiving stolen property, robbery and intentional trespass to be pursued within the discretion of the trial court.
PITTMAN, P.J., AND SMITH, J., JOIN THIS OPINION.